Title: James Cutbush to Thomas Jefferson, 28 January 1815
From: Cutbush, James
To: Jefferson, Thomas


          Sir  Philada Jany 28th 1815.
          At the time I wrote you from Norfolk, I was taken with the disease so common at that place and Neighborhood; and after recovery, I proceeded to Washington, and was transferred to this district.
          I received, however, your letter in reply to mine, on the subject of Mr Halls improvement, as it is termed, in Agriculture; but not recollecting the particulars, of the certificate I mentioned to you in my letter, I am unable to satisfy your enquiries. Since I arrived here, I find that Mr H. changed his tack, and never Came on; but Dr Mease tells me that he, Mr H. has published a pamphlet on his improvement which I have not seen, a copy however he sent the Doctor. Mr H. then must be in Virginia.—
          An American edition of Gregory’s Cyclopedia has just made its appearance. I. Peirce, publisher, Philada. The work I have seen; it is altogether, or at least for the major part, a work of science;—with many plates. It appears in numbers, and when finished will comprehend but two folia volumes.—
          I am now enjoying the comforts of a domestic life, with my family, after an absence of some time; but privations must be endured for the public good.—
          I am Dr sir, very sincerely, & respectfully;—Your very humble ServtJas Cutbush
        